DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
The Amendment filed 03/17/2022 has been entered. Claims 2, 9 and 16 have been amended. Claims 1 and 19-21 have been canceled. Claims 22-24 have added. Claims 2-18 and 22-24 are pending in this application. 

Response to Arguments
Applicant's arguments filed 03/17/2022, have been fully considered but they moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As explained before: 
The claim language “aligning virtual content with a vector from the first person to the second person” under broadest reasonable interpretation is presenting virtual content “or label” along a vector “or direction” of the second person “object” from the view point of the first person”.
The definition for the term "geo-spatial position" in the specification "geo-spatial coordinates” corresponding to a location of the first person [0194]; hence the examiner considers it as the location of the person.
Virtual content can be an indication of labels for real object that is seen by the person or can be an indication of obstructed object, etc...
The claim language “in a direct view” under broadest reasonable interpretation means not obstructed (Specification [0202]). 
The specification [0201] just mentioned “The digital content may change forms if the if the BlueForce member becomes obscured”, without highlighting why this is an inventive concept.

Please note: However, claim 24 presents features that are restricted by the original presentation, but given that these features are well-known in the art and had been previously rejected under one of the parent cases, the examiner uses an old reference and reject the claim under 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 2-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 20120212398), hereinafter, Border in view of Kritt et al. (US 20150146004), hereinafter Kritt, and in further view of Grinberg (US 20130307842) hereinafter Grinberg.
Regarding Claim 2,
Border teaches a first wearable head device configured to be worn by a first person (Fig. 1), the first wearable head device comprising: a see-through display “the augmented reality glasses or eyepiece” [0509]; one or more processors configured for: 
determining a first geo-spatial location of the first wearable head device (The signals from each soldier will include the location of the soldier [0509]; Fig. 29B); and receiving, from a first sensor, a second geo-spatial location of a second wearable head device configured to be worn by a second person (The signals from each soldier will include the location of the soldier [0509]; Fig. 29B);  a see-through display configured for: 
receiving second geo-spatial location of the second wearable head device (The signals from each soldier will include the location of the soldier from a GPS capability inherent in the augmented reality glasses or eyepiece [0509]; Fig. 29B. The system receives the location of the second person/object, wherein each soldier “second person” sends its location to the command center);
presenting a virtual content on the see-through display (eyepiece facilities may provide for presenting displayed content corresponding to an identified marker indicative of the intention to display the content. That is, the eyepiece may be commanded to display certain content based upon sensing a predetermined external visual cue [0417]; FIGS. 112 and 113 illustrate a stereo image pair for 3D labels “virtual content” to be applied to the see-through view shown in FIG. 110, where one of the objects is a truck “moving object”; Labels relating names or other information about the objects of interest are then generated along with disparities to provide 3D labels at distances perceived by the user corresponding to the distances to the objects of interest in step 119050 [0917]); wherein the virtual content “3D label” is aligned with a vector “direction” from the first geo-spatial to “object of interest” (the 3D labels are provided in the portions of the user's field of view that correspond to the direction to the objects of interest [0918]);
receiving, from a second one or more sensors, a signal associated with a movement of the second wearable head device from the second geo-spatial location to a third geo-spatial location, the second one or more sensors different from the first one or more sensors (The eyepiece may utilize GPS and inertial navigation “e.g. utilizing an inertial measurement unit” as described herein, such as described herein, to provide positional and directional accuracy.  However, the eyepiece may utilize additional sensors and associated algorithms to enhance positional and directional accuracy, such as with a 3-axis digital compass, inclinometer, accelerometer, gyroscope, and the like [0548]);
Border did not explicitly teach determining whether the second person is in a direct view of the first person; a virtual content indicating a location of a second person is not in a direct view “obstructed” of the first person; and receiving an indication that the third geo-spatial location from the first one or more sensors is unavailable; in accordance with the indication that the third geo-spatial location from the first one or more first is unavailable.
Kritt teaches determining whether the second person is in a direct view of the first person (As the selected object or the user moves, the display module 212 or other components in the apparatus 200 may track the movement of the selected object and/or user and may update a location of the icon until the selected object is in direct view of user in the field of view of the heads-up display 110 [0058]); and a virtual content indicating a location of a second person is not in a direct view “obstructed” of the first person (an object, such as people [0002]; the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object … [0004]; the display module 212 may identify the selected object using an icon, a symbol, a color change, etc. For example, the display module 212 may use crosshairs to identify the selected object as mentioned above for the selection module 206. In other words, the crosshairs is just an example [0058]-[0066], it is obvious to one with ordinary skills in the art to use various other symbols/formats for various scenarios).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]). Receiving the location of the person/object is an obvious alternative of detecting such location that yields a predictable result of accurate location.
The combination of Border and Kritt did not explicitly teach receiving an indication that the third geo-spatial location from the first one or more sensors is unavailable; in accordance with the indication that the third geo-spatial location from the first one or more first is unavailable.
Grinberg teaches receiving an indication that the third geo-spatial location from the first one or more sensors is unavailable “GPS-signals are unavailable”; in accordance with the indication that the third geo-spatial location from the first one or more first is unavailable “use second sensor “IMU” to detect the location” (An IMU allows a GPS to work when GPS-signals are unavailable, such as in tunnels, inside buildings, or when electronic interference is present [0036]).
The combination of Border and Kritt did not explicitly teach receiving an indication that the third geo-spatial location from the first one or more sensors is unavailable; in accordance with the indication that the third geo-spatial location from the first one or more first is unavailable.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Grinberg to the teaching of Border and Kritt. The (Grinberg [0036]). Changing the label is an obvious alternative for representing different cases/information.

Regarding claim 3, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches locking a presentation of the virtual content on the see-through display at the location associated with the object of interest (eyepiece facilities may provide for locking the position of a virtual keyboard down relative to a real environmental object “e.g. a table, a wall, a vehicle dashboard, and the like” [0409]; Fig. 24).

Regarding claim 4, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches locking a presentation of the virtual content on the see-through display to an object or area that intersects the vector from the first geo-spatial location to the second geo- spatial location (eyepiece facilities may provide for locking the position of a virtual keyboard down relative to a real environmental object “e.g. a table, a wall, a vehicle dashboard, and the like” … The virtual keyboard 2408 may then remain fixed in space relative to the outside environment, such as fixed to a location on the table 2410 [0409]; Fig. 24).



Regarding claim 5, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border did not explicitly teach changing an aspect of a presentation of the virtual content in accordance with a determination that a view of the second person by the first person is impaired.  
Kritt teaches changing an aspect of a presentation of the virtual content in accordance with a determination that a view of the second person by the first person is impaired “obstructed” (In one embodiment, the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object where the selected object is not visible due to an obstruction between the selected object and the heads-up display [0004]; the display module 212 includes an indication of a location of the selected object even though the selected object is behind some other obstruction, such as a building [0058]-[0066]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]).

Regarding claim 6, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border did not explicitly teach 
Kritt teaches presenting the virtual content on the see-through display to indicate a level of visibility “obstruction” of the second person in a view of the first person (In one embodiment, the display module identifies the selected object in the heads-up display by locating a symbol on an image of the selected object visible in the heads-up display and/or a location on the heads-up display corresponding to a direction of the selected object where the selected object is not visible due to an obstruction between the selected object and the heads-up display [0004]; In one embodiment, the display module 212 includes an indication of a location of the selected object even though the selected object is behind some other obstruction, such as a building [0058]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Kritt to the teaching of Border. The motivation for such an addition would be displaying obstructed person's “object” location in a head-up display and tracking the selected object until that object is in view of the user through the heads-up display (Kritt [0004]).

Regarding claim 7, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches presenting the virtual content on the see-through display to come into focus by the first person when the first person focuses at a certain plane or distance in an environment (The distance and/or the vergence angle may also be used to determine the level of focus of the virtual object is to have to be properly observable by the user [0899]-[0908]).  



Regarding claim 8, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 7, as outlined above.
Border further teaches wherein the certain plane or distance in the environment is in a direction of the second person “virtual object” and at a focal plane of the second person (The distance and/or the vergence angle may also be used to determine the level of focus of the virtual object is to have to be properly observable by the user …adjust the focus of the virtual objects or virtual information so that the user perceives differences in focus depth that provide a depth cue to the user [0899]-[0908]). 

Regarding claims [9-15] “method” and [16-18] “CRM” are rejected under the same reasoning as claims [2-8] “device”, where Border teaches device/system/method [0007][0008].

Regarding claim 22, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches wherein the signal indicates at least one of an acceleration of the second wearable head device, an orientation of the second wearable head device, and a distance between the first wearable head device and the second wearable head device (The eyepiece may utilize GPS and inertial navigation “e.g. utilizing an inertial measurement unit” as described herein, such as described herein, to provide positional and directional accuracy.  However, the eyepiece may utilize additional sensors and associated algorithms to enhance positional and directional accuracy, such as with a 3-axis digital compass, inclinometer, accelerometer, gyroscope, and the like [0548]).
Regarding claim 23, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border further teaches wherein the second wearable head device comprises the second one or more sensors, and wherein the signal is received from the second wearable head device (The eyepiece may utilize GPS and inertial navigation “e.g. utilizing an inertial measurement unit” as described herein, such as described herein, to provide positional and directional accuracy.  However, the eyepiece may utilize additional sensors and associated algorithms to enhance positional and directional accuracy, such as with a 3-axis digital compass, inclinometer, accelerometer, gyroscope, and the like [0548]). Receiving the location of the person/object is an obvious alternative of detecting such location that yields a predictable result of accurate location.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Border in view of Kritt and Grinberg, and in further view of Sugihara (US 20110118870 A1) hereinafter Sugihara.
Regarding claim 24, 
The combination of Border and Kritt and Grinberg teaches all the features of claim 2, as outlined above.
Border did not explicitly teach receiving, from one or more third sensors, a signal indicative of a health of the second person; determining, based on the signal indicative of the health of the second person, whether the second person experienced a health event.
Sugihara teaches receiving, from one or more third sensors, a signal indicative of a health of the second person; determining, based on the signal indicative of the health of the second person, whether the second person experienced a health event (Physical condition “health condition” parameters “exercise quantity parameters” are calculated by a given expression based on the measured values “e.g., walking amount, walking rate, and body temperature” indicated by the sensor information.  For example, the physical condition parameter increases “i.e., the user has a good physical condition” as the walking amount increases. [0215], Fig. 15A).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the current invention to add the teachings of Sugihara to the teaching of Border and Kritt and Grinberg. The motivation for such an addition would be monitoring and displaying user’s mental and physical parameters (Sugihara [0216]; Fig. 15B). Changing the label is an obvious alternative for representing different cases/information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419